UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/2010 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Emerging Markets Opportunity Fund Dreyfus Select Managers Large Cap Growth Fund Dreyfus Select Managers Small Cap Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Emerging Markets Opportunity Fund August 31, 2010 (Unaudited) Common Stocks98.5% Shares Value ($) Brazil17.9% Banco Bradesco, ADR 8,279 145,959 Banco Santander Brasil, ADR 6,400 80,512 Brookfield Incorporacoes 20,700 106,785 Cia de Bebidas das Americas, ADR 1,300 143,897 Cia Hering 1,300 49,890 Gerdau, ADR 7,000 93,940 Itau Unibanco Holding, ADR 12,325 265,850 Localiza Rent a Car 8,400 117,182 OGX Petroleo e Gas Participacoes 9,200 a 109,379 PDG Realty 8,600 88,338 Petroleo Brasileiro (Preferred), ADR 4,800 141,888 Petroleo Brasileiro, ADR 5,400 180,090 Vale 5,300 141,474 Vale, ADR 10,300 243,286 Vivo Participacoes, ADR 4,100 98,400 China6.9% Anhui Conch Cement, Cl. H 30,000 106,637 AviChina Industry & Technology, Cl. H 164,000 a 74,423 China Construction Bank, Cl. H 107,000 88,310 China Merchants Bank, Cl. H 37,000 95,369 Dongfang Electric, Cl. H 25,800 94,029 Industrial & Commercial Bank of China, Cl. H 122,000 88,613 Kunlun Energy 96,000 118,847 ZTE, Cl. H 29,400 109,228 Czech Republic2.3% CEZ 3,109 130,319 Komercni Banka 658 126,961 Egypt3.1% Commercial International Bank 18,081 122,165 Orascom Construction Industries 1,902 84,006 Talaat Moustafa Group 55,033 a 70,412 Telecom Egypt 22,877 67,561 Hong Kong6.9% Beijing Enterprises Holdings 13,500 95,279 Belle International Holdings 55,000 96,018 China Everbright 40,000 88,240 China Mobile 24,500 249,291 China Resources Power Holdings 54,000 119,125 CNOOC 71,000 122,673 Hungary2.8% MOL Hungarian Oil and Gas 1,427 a 132,289 OTP Bank 8,581 a 181,449 India2.8% Bharti Airtel 9,337 63,745 GAIL India 6,221 59,436 ICICI Bank 3,156 65,430 Infosys Technologies, ADR 900 51,561 ITC 20,687 71,470 Mexico8.0% America Movil, ADR, Ser. L 5,500 256,465 Corporacion GEO, Ser. B 36,200 a 93,247 Grupo Mexico, Ser. B 59,600 153,116 Southern Copper 4,700 142,128 Telefonos De Mexico, ADR, Ser. L 9,300 129,921 Wal-Mart de Mexico, Ser. V 50,400 114,245 Peru2.2% Cia de Minas Buenaventura, ADR 3,800 157,092 Credicorp 800 84,200 Poland3.7% Central European Distribution 4,400 a 100,672 KGHM Polska Miedz 1,558 52,706 Powszechna Kasa Oszczednosci Bank Polski 7,062 85,146 Powszechny Zaklad Ubezpieczen 908 108,500 Telekomunikacja Polska 11,842 64,232 Russia8.9% Gazprom, ADR 12,877 266,554 Globaltrans Investment, GDR 3,601 50,774 LUKOIL, ADR 2,158 115,021 Magnit, GDR 3,294 70,162 MMC Norilsk Nickel, ADR 3,751 63,579 Mobile Telesystems, ADR 4,200 87,612 Rosneft Oil, GDR 5,376 33,892 Sberbank of Russian Federation, GDR 463 132,016 Sistema, GDR 1,996 51,407 TMK, GDR 2,402 a 37,255 VimpelCom, ADR 2,500 a 37,375 X5 Retail Group, GDR 1,444 a 50,893 South Africa2.4% Aspen Pharmacare Holdings 4,954 a 56,492 Clicks Group 8,439 42,910 Exxaro Resources 3,288 51,021 Impala Platinum Holdings 939 22,154 Naspers, Cl. N 1,429 57,699 Standard Bank Group 2,628 37,248 South Korea15.9% Amorepacific 95 87,163 Hyundai Hysco 3,100 48,094 Hyundai Mobis 487 88,147 Hyundai Motor 754 88,991 KB Financial Group, ADR 3,071 125,113 Kia Motors 2,800 71,933 Korea Electric Power, ADR 4,000 a 49,240 KT 1,640 59,983 LG Chem 401 115,393 LG Display 2,390 66,383 LG Electronics 514 41,329 LG Household & Health Care 224 75,109 POSCO 307 124,577 Samsung Electronics 495 312,136 Samsung Electronics, GDR 395 87,098 Samsung Fire & Marine Insurance 267 42,648 Shinhan Financial Group 3,210 122,895 Shinsegae 192 92,405 SK Telecom 545 73,415 Taiwan5.9% Chunghwa Telecom, ADR 3,437 70,699 First Financial Holding 170,675 98,567 HON HAI Precision Industry 32,480 114,573 HTC 1,000 18,262 Novatek Microelectronics 27,000 64,394 Taiwan Cement 111,000 102,046 Taiwan Semiconductor Manufacturing 67,000 123,191 Young Fast Optoelectronics 6,000 63,308 Thailand4.4% Advanced Info Service, NVDR 19,700 58,071 Bank of Ayudhya, NVDR 154,200 107,415 PTT Aromatics & Refining, NVDR 98,300 73,501 PTT Exploration & Production, NVDR 15,900 72,908 PTT, NVDR 9,300 78,751 SIAM COMMERCIAL, NVDR 32,700 99,526 Turkey4.4% Akbank 11,263 59,743 Akerneji Elektrik Uretim 1 a 1 BIM Birlesik Magazalar 833 22,775 Enka Insaat ve Sanayi 1 2 Koza Altin Isletmeleri 5,446 51,712 Tofas Turk Otomobil Fabrikasi 12,541 51,329 Tupras Turkiye Petrol Rafine 1,682 37,725 Turk Hava Yollari 0 a 1 Turkiye Garanti Bankasi 20,031 97,069 Turkiye Halk Bankasi 9,250 75,112 Turkiye Is Bankasi, Cl. C 13,445 49,305 Turkiye Sinai Kalkinma Bankasi 36,398 51,961 Total Common Stocks (cost $9,896,343) Preferred Stocks.5% Brazil Usinas Siderurgicas de Minas Gerais, Cl. A (cost $70,049) 2,200 Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $80,000) 80,000 b Total Investments (cost $10,046,392) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts NVDR - Non Voting Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $10,046,392. Net unrealized appreciation on investments was $1,088,252 of which $1,396,817 related to appreciated investment securities and $308,565 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 25.6 Materials 14.1 Telecommunication Services 11.1 Energy 10.7 Information Technology 9.5 Consumer Discretionary 8.5 Consumer Staples 7.4 Utilities 7.2 Industrial 4.4 Money Market Investment 0.7 Health Care 0.5  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 11,054,644 - - Mutual Funds 80,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 170 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (174) - + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. At August 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Polish Zloty, Expiring 9/1/2010 50,088 16,025 15,851 (174) Sales: Polish Zloty Expiring 9/1/2010 91,438 29,106 28,936 170 Gross Unrealized Appreciation Gross Unrealized Depreciation The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs, GDRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Select Managers Large Cap Growth Fund August 31, 2010 (Unaudited) Common Stocks94.4% Shares Value ($) Consumer Discretionary11.0% Avon Products 1,710 49,761 Ford Motor 3,865 a 43,636 Johnson Controls 930 24,673 Las Vegas Sands 2,170 a 61,476 Lowe's 5,830 118,349 MasterCard, Cl. A 360 71,410 News, Cl. B 1,395 19,670 NIKE, Cl. B 650 45,500 Omnicom Group 1,015 35,535 Paychex 1,470 36,588 Staples 3,790 67,348 Stericycle 1,110 a 72,705 Tata Motors, ADR 1,770 37,896 Consumer Staples5.8% Anheuser-Bush, ADR 645 33,521 Costco Wholesale 1,510 85,390 Green Mountain Coffee Roasters 1,165 a 35,905 PepsiCo 1,590 102,046 Procter & Gamble 1,070 63,847 Unilever (NY Shares) 1,375 36,836 Energy7.2% Chevron 795 58,957 EOG Resources 200 17,374 Exxon Mobil 875 51,765 First Solar 295 a 37,716 Halliburton 2,580 72,782 Occidental Petroleum 640 46,771 Schlumberger 1,870 99,727 Southwestern Energy 1,810 a 59,223 Financial8.9% Berkshire Hathaway, Cl. B 845 a 66,569 CB Richard Ellis Group, Cl. A 4,510 a 74,054 Charles Schwab 2,670 34,069 CIT Group 500 a 18,340 CME Group 310 76,905 First American Financial 3,345 49,606 Goldman Sachs Group 175 23,965 ICICI Bank, ADR 1,080 44,615 JPMorgan Chase & Co. 1,015 36,905 Morgan Stanley 1,475 36,418 Northern Trust 1,080 49,831 UBS 2,320 39,046 Health Care9.1% Baxter International 2,870 122,147 Biogen Idec 720 a 38,736 Gilead Sciences 1,190 a 37,913 Illumina 735 a 31,524 Intuitive Surgical 245 a 64,932 Johnson & Johnson 2,215 126,299 Novartis, ADR 850 44,616 St. Jude Medical 1,960 a 67,757 Teva Pharmaceutical Industries, ADR 620 31,360 Industrial9.5% C.H. Robinson Worldwide 720 46,793 Caterpillar 755 49,196 Cummins 885 65,853 Deere & Co. 590 37,329 Delta Air Lines 1,895 a 19,822 General Dynamics 700 39,109 Goodrich 815 55,811 Praxair 955 82,158 Thermo Fisher Scientific 2,585 a 108,880 UAL 2,390 a 50,644 Union Pacific 440 32,094 Information Technology28.3% Altera 1,320 32,564 Amazon.com 995 a 124,206 Apple 840 a 204,431 ASML Holding (NY Shares) 960 23,741 Broadcom, Cl. A 2,765 82,867 Cisco Systems 7,190 a 144,160 Citrix Systems 1,505 a 87,200 Cognizant Technology Solutions, Cl. A 715 a 41,188 Corning 2,360 37,005 Cree 745 a 39,887 EMC 4,640 a 84,634 Equinix 840 a 76,616 Google, Cl. A 180 a 81,004 Hewlett-Packard 1,192 45,868 Intel 2,330 41,288 Intuit 880 a 37,664 Juniper Networks 1,415 a 38,488 Microsoft 5,965 140,058 Oracle 5,445 119,137 Salesforce.com 1,470 a 161,524 United Technologies 835 54,450 VMware, Cl. A 755 a 59,320 Materials5.8% BHP Billiton, ADR 380 25,281 Cliffs Natural Resources 880 53,847 Freeport-McMoRan Copper & Gold 1,050 75,579 Ivanhoe Mines 3,155 a 55,907 Monsanto 1,055 55,546 Newmont Mining 910 55,801 Precision Castparts 325 36,784 Telecommunications8.8% American Tower, Cl. A 5,580 a 261,479 Crown Castle International 2,450 a 100,744 QUALCOMM 4,820 184,654 Total Investments (cost $5,678,221) 94.4% Cash and Receivables (Net) 5.6% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $5,678,221. Net unrealized appreciation on investments was $174,404 of which $300,960 related to appreciated investment securities and $126,556 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 28.3 Consumer Discretionary 11.0 Industrial 9.5 Health Care 9.1 Financial 8.9 Telecommunications 8.8 Energy 7.2 Consumer Staples 5.8 Materials 5.8  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 5,479,806 - - Equity Securities - Foreign+ 372,819 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund August 31, 2010 (Unaudited) Common Stocks96.8% Shares Value ($) Consumer Discretionary9.9% BJ's Restaurants 853 a 20,421 Cheesecake Factory 2,450 a 54,855 CROCS 1,945 a 24,312 Dick's Sporting Goods 1,085 a 26,550 DTS 845 a 29,617 FactSet Research Systems 425 31,259 hhgregg 1,640 a 30,996 Hibbett Sports 1,530 a 35,465 Home Inns & Hotels Management, ADR 587 a 24,631 J Crew Group 700 a 21,343 LKQ 4,935 a 91,791 Lululemon Athletica 325 a 10,732 Lumber Liquidators Holdings 220 a 4,407 Mobile Mini 1,475 a 20,989 Penske Automotive Group 788 a 9,464 Tenneco 660 a 16,315 Tesla Motors 1,760 34,566 Texas Roadhouse 1,247 a 16,535 Ulta Salon, Cosmetics & Fragrance 2,880 a 65,232 WMS Industries 650 a 22,971 Consumer Staples3.1% Green Mountain Coffee Roasters 1,904 a 58,681 Panera Bread, Cl. A 355 a 28,379 TreeHouse Foods 575 a 23,863 United Natural Foods 2,150 a 74,691 Energy2.1% Brigham Exploration 1,110 a 17,005 Dril-Quip 380 a 20,091 SM Energy 620 23,554 T-3 Energy Services 1,595 a 35,218 Whiting Petroleum 320 a 27,149 Financial2.9% Affiliated Managers Group 420 a 26,968 Cass Information Systems 1,125 36,900 CNinsure, ADR 575 12,558 Eaton Vance 945 24,561 Mesabi Trust 136 a 3,710 Portfolio Recovery Associates 1,080 a 68,796 Health Care16.0% Abaxis 1,375 a 24,832 AngioDynamics 3,675 a 56,117 Bio-Reference Laboratories 1,850 a 36,667 Cepheid 6,755 a 99,366 Dexcom 2,155 a 26,399 Haemonetics 455 a 23,696 HeartWare International 195 a 12,628 IDEXX Laboratories 460 a 25,424 Incyte 905 a 11,331 Insulet 1,440 a 19,037 IPC The Hospitalist 1,225 a 28,616 Mednax 1,275 a 59,084 MEDTOX Scientific 1,000 a 11,470 Meridian Bioscience 1,910 34,915 Nektar Therapeutics 1,360 a 17,422 Neogen 3,750 a 109,575 NuVasive 775 a 22,746 NxStage Medical 2,860 a 45,102 Onyx Pharmaceuticals 655 a 15,779 Salix Pharmaceuticals 515 a 19,498 Seattle Genetics 660 a 7,557 Sirona Dental Systems 474 a 14,940 SXC Health Solutions 575 a 44,735 Techne 1,325 76,492 Thoratec 1,610 a 51,842 USANA Health Sciences 450 a 19,125 Volcano 885 a 19,559 West Pharmaceutical Services 735 24,711 Industrial20.7% Acuity Brands 775 30,024 Aerovironment 1,090 a 24,656 Allegiant Travel 525 a 19,756 Beacon Roofing Supply 3,175 a 44,228 Capella Education 850 a 53,193 Chemed 1,725 86,077 CoStar Group 1,480 a 61,080 Donaldson 740 31,006 Dynamex 1,125 a 13,793 Fabrinet 113 1,380 Forrester Research 1,500 a 46,035 Forward Air 1,175 27,988 Genesee & Wyoming, Cl. A 1,195 a 46,378 Grand Canyon Education 2,165 a 37,000 Green Dot, Cl. A 5 226 Hexcel 2,390 a 40,773 HMS Holdings 780 a 40,700 iRobot 1,165 a 19,304 Knight Transportation 2,350 44,274 MAXIMUS 1,000 53,710 Middleby 940 a 51,690 Monro Muffler Brake 1,250 52,350 PAREXEL International 1,715 a 34,111 Polypore International 1,665 a 44,988 Resources Connection 3,125 34,656 Ritchie Brothers Auctioneers 2,225 40,562 Rollins 4,075 83,456 SuccessFactors 4,145 a 87,460 Tennant 305 9,528 Triumph Group 570 37,837 Universal Technical Institute 1,000 15,450 US Airways Group 2,685 a 24,272 Information Technology34.7% AboveNet 125 a 6,452 Allscripts Healthcare Solutions 3,275 a 54,725 American Superconductor 935 a 25,142 ANSYS 1,325 a 51,382 Applied Micro Circuits 3,185 a 34,334 Archipelago Learning 295 3,083 ArcSight 1,540 a 59,136 athenahealth 190 a 5,119 Badger Meter 655 24,432 Blackboard 1,010 a 33,421 Bottomline Technologies 1,435 a 20,104 Cabot Microelectronics 1,025 a 30,678 Concur Technologies 1,935 a 90,500 Constant Contact 2,530 a 44,832 DealerTrack Holdings 2,200 a 32,439 Digi International 5,125 a 38,847 Digital River 960 a 25,315 Dionex 520 a 37,700 Echelon 2,525 a 19,102 F5 Networks 625 a 54,644 FARO Technologies 1,150 a 21,091 Fortinet 860 17,535 Gentex 4,350 76,430 GSI Commerce 1,385 a 31,536 GT Solar International 235 a 1,817 Guidance Software 2,425 a 11,979 Imax 1,670 a 23,597 Innerworkings 4,725 a 25,657 Integrated Device Technology 820 a 4,198 Interactive Intelligence 1,080 a 16,103 Lionbridge Technologies 4,315 a 19,245 Makemytrip 590 20,060 MaxLinear, Cl. A 880 10,032 Mellanox Technologies 1,535 a 25,481 MercadoLibre 480 a 31,651 Nanometrics 3,190 a 42,268 National Instruments 2,750 79,282 Netezza 4,305 a 83,775 NetLogic Microsystems 853 a 20,600 NetSuite 2,483 a 47,177 OPNET Technologies 745 11,734 Pegasystems 1,440 31,537 Power Integrations 1,700 46,563 QLIK Technologies 1,475 27,479 Quality Systems 1,100 61,656 Rackspace Hosting 2,335 a 45,976 Riverbed Technology 1,380 a 52,937 Semtech 3,775 a 62,646 Skyworks Solutions 1,060 a 18,932 SMART Technologies, Cl. A 1,265 14,497 Stratasys 3,915 a 88,910 Telvent GIT 1,175 a 22,278 Teradyne 1,995 a 17,915 Terremark Worldwide 1,158 a 9,704 Tyler Technologies 2,115 a 36,611 Ultimate Software Group 3,395 a 111,763 Ultra Clean Holdings 315 a 2,668 Universal Display 930 a 18,330 Veeco Instruments 1,505 a 50,011 Verint Systems 1,800 a 42,444 Materials3.4% Balchem 1,915 46,822 CIRCOR International 835 23,255 Kaydon 640 20,742 Ladish 814 a 20,260 Landec 3,300 a 18,150 RBC Bearings 1,130 a 33,098 Rockwood Holdings 890 a 23,007 Zoltek 2,300 a 19,573 Telecommunications2.6% Acme Packet 560 a 18,816 Aruba Networks 2,755 a 50,609 Finisar 1,825 a 23,342 IPG Photonics 2,323 a 50,316 Logmein 295 a 9,667 Utilities1.4% EnerNOC 2,565 a Total Investments (cost $5,766,982) 96.8% Cash and Receivables (Net) 3.2% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $$5,766,982. Net unrealized appreciation on investments was $20,915 of which $295,785 related to appreciated investment securities and $274,870 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 34.7 Industrial 20.7 Health Care 16.0 Consumer Discretionary 9.9 Consumer Staples 3.1 Materials 3.4 Financial 2.9 Telecommunications 2.6 Energy 2.1 Utilities 1.4  Based on net assets. 100-441-40 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
